Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 201 Filed: 02/05/19 Page: 1 of 11 PAGEID #: 11318



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO


    OHIO A. PHILIP RANDOLPH INSTITUTE,
    et al.,
                                                           No. 1:18-cv-00357-TSB-KNM-MHW
    Plaintiffs,
                                                           Judge Timothy S. Black
    v.                                                     Judge Karen Nelson Moore
                                                           Judge Michael H. Watson
    LARRY HOUSEHOLDER, Speaker of the                      Magistrate Judge Karen L. Litkovitz
    Ohio House of Representatives, et al.,

    Defendants.


                       PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO
                          DEFENDANTS’ MOTION TO STAY TRIAL

            Defendants seek to preserve their unconstitutional gerrymander by simply running out the

    clock. Granting Defendants’ request for a stay would uphold their unconstitutional gerrymander

    of Ohio’s congressional districts. Such a result will inflict severe prejudice on Plaintiffs and the

    citizens of Ohio. It will create a substantial risk that relief will not be granted in time to obtain

    constitutional congressional district lines for use in the 2020 election. Defendants overstate how

    quickly the case can move through the judicial system. Unless they have determined to waive all

    appeals of this Court’s judgment, Defendants’ suggestion that a trial this summer can provide

    relief in time for their purported September 2019 administrative deadline is not credible. In

    order for this Court to provide Plaintiffs relief from severe constitutional violations, it must deny

    the stay.

            The decision of the Supreme Court to hear arguments on the merits of the Maryland and

    North Carolina cases does not come close to justifying Defendants’ eleventh-hour attempt to

    block the trial of this action. This development does not constitute a remarkable or unforeseen




                                                       1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 201 Filed: 02/05/19 Page: 2 of 11 PAGEID #: 11319



    turn of events. Because all merits decisions from three judge panels constituted pursuant to 28

    U.S.C. § 2284 are subject to appeal to the Supreme Court as of right, Defendants were aware that

    the decisions of the North Carolina and Maryland district courts would very likely be heard by

    the Supreme Court. The three judge panel decision in North Carolina was handed down over

    five months ago, and Maryland was handed down nearly three months ago. This case has been

    litigated from the start with full awareness that there were other partisan gerrymandering cases

    that would likely reach the Supreme Court before this case did so. Only now, on the eve of trial,

    and more than three weeks after the Supreme Court indicated that it would consider the appeals,

    do Defendants seek to alter the trial schedule.

           Courts “must tread carefully in granting a stay of proceedings, since a party has a right to

    a determination of its rights and liabilities without undue delay.” Ohio Envtl. Council v. U.S.

    Dist. Court, S. Dist. of Ohio, E. Div., 565 F.2d 393, 396 (6th Cir. 1977). The party seeking a stay

    has the burden of establishing both the “pressing need for delay” and “that neither the other party

    nor the public will suffer harm from entry of the order.” Id. “[T]he suppliant for a stay [of

    proceedings] must make out a clear case of hardship or inequity in being required to go forward,

    if there is even a fair possibility that the stay for which he prays will work damage to [someone]

    else.” Landis v. N. American Co., 299 U.S. 248, 255 (1936). The Supreme Court’s standard is

    met “[o]nly in rare circumstances.” Id; see also Chao v. Fleming, 498 F. Supp. 2d 1034, 1037

    (W.D. Mich. 2007) (“A stay of a civil case is an extraordinary remedy that should be granted

    only when justice so requires.”).

           Where, as here, a stay diminishes the ability of Plaintiffs to obtain relief and the

    Defendants have failed to meet their burden, courts deny requests for a stay. Kirby Devs., LLC v.

    XPO Global Forwarding, Inc., No. 2:18-cv-500, 2018 WL 6075071, at *6 (S.D. Ohio Nov. 20,




                                                      2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 201 Filed: 02/05/19 Page: 3 of 11 PAGEID #: 11320



    2018). Granting a stay here would send the message that there is no downside to discriminatory

    redistricting practices because “the federal courts are powerless to effectively redress [voters’]

    grievances.” Coal. for Educ. in Dist. One v. Bd. of Elections, 370 F. Supp. 42, 58 (S.D.N.Y.

    1974). The motion should be denied.

                                                  ARGUMENT

            In considering the stay of a trial, courts generally consider the following factors: “the

    need for a stay, the balance of potential hardship to the parties and the public, and the promotion

    of judicial economy.” Webber v. J-W Wireline Co., No. 2:15-cv-02084, 2015 WL 13706214,

    at *2 (S.D. Ohio Oct. 20, 2015). The “most important” of these factors is the balance of the

    hardships. F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 611, 628 (6th Cir. 2014). The burden on

    the party seeking to stay a trial is high, and the most recent court in this Circuit to consider

    staying a gerrymandering case pending the Supreme Court’s decisions in Common Cause v.

    Rucho and Benisek v. Lamone declined to do so. League of Women Voters of Mich. v. Johnson,

    No. 2:17-cv-14148, slip op. at 1 (E.D. Mich. Feb. 1, 2019);1 see also Notation Order, In re

    Chatfield, No.18A769 (U.S. Feb. 4, 2019) (Sotomayor, J),

    https://www.supremecourt.gov/search.aspx?filename=/docket/DocketFiles/html/Public/18A769.

    html (denying stay pending the filing and disposition of a petition for a writ of mandamus in

    Michigan gerrymandering case). The Court should follow this precedent and deny a stay here.

        A. Staying the trial would cause undue hardship and prejudice to Plaintiffs.

            As the Court is well aware, this case is being litigated on an extremely expedited

    schedule so that the Plaintiffs and the public can obtain relief from the unconstitutional

    1
     The Seventh Circuit recently granted a stay in the Wisconsin partisan gerrymandering case, Whitford v.
    Gill, No. 15-cv-421, slip op. (W.D. Wisc. Jan. 23, 2019), but that case is distinguishable as it would have
    been the second trial. Since most of the evidence was entered in the first trial the parties intend to have a
    short four day trial.



                                                          3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 201 Filed: 02/05/19 Page: 4 of 11 PAGEID #: 11321



    gerrymander of Ohio’s congressional districts in time for the 2020 elections. Plaintiffs originally

    sought a trial beginning in February. Pls.’ Case Schedule Statement, ECF No. 31; Tr. of

    7/10/2018 Status Conf. at 8:18–9:3, ECF No. 44; Rule 26(f) Report at 3, ECF No. 35. The

    parties only agreed to the later March trial date along with an order laying out quicker deadlines

    for pursuing appeal. Parties’ Joint Submission Re. Schedule, ECF No. 39 at 3; Tr. of 7/13/2018

    Status Conf. at 5:13–16, ECF No. 45. Defendants’ stay motion attempts to throw this agreement

    overboard and, thus, extinguish Plaintiffs’ chance to obtain relief. Waiting until after Rucho and

    Benisek are decided would delay this case by months. Such a long delay creates a substantial

    risk that there will not be adequate time to grant the relief that Plaintiffs seek: constitutional

    congressional district lines for use in the 2020 election. Given the responsibility of the federal

    courts “to ensure that future elections will not be conducted under unconstitutional plans,” see,

    e.g., Larios v. Cox, 305 F. Supp. 2d 1335, 1344 (N.D. Ga. 2004), this risk weighs heavily against

    granting a stay.

            Where a constitutional violation is ongoing, as it is in this case, it cannot reasonably be

    claimed that the Plaintiffs have not sought to vindicate their rights. Defs.’ Br. at 8, ECF No. 185

    (“Defs.’ Br.”). Plaintiffs do not dispute their inability to obtain relief for elections that have

    passed, but they have litigated this case expeditiously in order to obtain relief for the elections

    that are still to come in 2020. See, e.g., Garza v. Cty. of Los Angeles, 918 F.2d 763, 772 (9th Cir.

    1990) (in apportionment case, “ongoing nature of the violation” meant that plaintiffs’ injury “has

    been getting progressively worse” with each passing election cycle); Luna v. Cty. of Kern, 291 F.

    Supp. 3d 1088, 1143–44 (E.D. Cal. 2018); Smith v. Clinton, 687 F. Supp. 1310, 1312–13 (E.D.

    Ark. 1988); Dotson v. City of Indianola, 514 F. Supp. 397, 401 (N.D. Miss. 1981).




                                                       4
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 201 Filed: 02/05/19 Page: 5 of 11 PAGEID #: 11322



           Plaintiffs have identified a very real hardship that would be caused by staying the trial—

    one known to all of the parties since the very beginning of this case. See Pls.’ Case Schedule

    Statement, ECF No. 31. Even more minimal burdens are enough to deny a motion for a stay.

    See, e.g., Hickman v. First Am. Title Ins. Co., No. 1:07-CV-1543, 2010 WL 11565405, at *4

    (N.D. Ohio Aug. 4, 2010) (“the degree of hardship [to the non-moving party] need not be

    substantial” to deny the motion). The Court and all parties to this case know that expedition is

    critical to the relief Plaintiffs seek, and a stay should be denied on this grounds.

       B. Public welfare weighs in favor of denying a stay.

           The public is also injured by an unconstitutional districting plan remaining in place for

    another election cycle. Where constitutional rights are at issue, “the public interest also counsels

    against a stay,” as “the public interest is always served by robust protection of constitutional

    guarantees.” Caspar v. Snyder, 77 F. Supp. 3d 616, 644 (E.D. Mich. 2015). Defendants argue

    that the monetary cost of the trial counsels in favor of granting the stay. Defs.’ Br. at 7. The cost

    of the trial is only a fraction of the taxpayer resources spent by Defendants in first drawing and

    now defending this unconstitutional redistricting plan. Moreover, courts in other redistricting

    cases have held that “mere injuries, however substantial, in terms of money, time and energy

    necessarily expended in the absence of a stay, are not enough.” Conkright v. Frommert, 556

    U.S. 1401, 1403 (2009) (Ginsburg, J. in chambers) (quotation marks omitted); see also Cane v.

    Worcester Cty., 874 F. Supp. 695, 698 (D. Md. 1995); Johnson v. Mortham, 926 F. Supp. 1540,

    1542 (N.D. Fla. 1996).

           Moreover, Defendants have suggested nothing other than the monetary cost as weighing

    against proceeding to trial. They have identified no hardship that would befall them if the case

    proceeds. On this ground alone the stay should be denied. The party seeking a stay “must make

    out a clear case of hardship or inequity in being required to go forward,” where, as here, there is


                                                      5
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 201 Filed: 02/05/19 Page: 6 of 11 PAGEID #: 11323



    even the risk of the stay burdening the other party. Landis, 299 U.S. at 255 (emphasis added).

    Defendants have not made out such a case, so the stay should be denied.

        C. Judicial economy does not require staying the trial.

            Granting a stay would only minimally advance the interests of judicial economy while

    exposing the Plaintiffs to substantial prejudice. Defendants waited until the eve of trial to file

    this motion to stay, even though the North Carolina court issued its opinion in August and the

    defendants in that case noticed their right of appeal over four months ago. Well before the

    Defendants moved to stay the proceedings, the parties completed discovery, submitted motions

    in limine, submitted their pre-trial order, designated exhibits, and had begun final preparations

    for trial. As the parties have already devoted substantial time and effort preparing this case for

    trial, a stay now would, at best, only minimally advance the interests of judicial economy and the

    prevention of hardship to the Defendants. See Common Cause v. Rucho, Nos. 1:16-CV-1026,

    1:16-CV-11644, 2017 WL 3981300, at *7 (M.D.N.C. Sept. 8, 2017) (holding that the defendants

    would be “minimally harmed” by denying a stay since “[t]he parties completed discovery,

    submitted motions in limine, and prepared for trial before Legislative Defendants moved to stay

    these proceedings”).

            Courts in this Circuit have determined that where the court and litigants have prepared for

    trial, it does not serve judicial economy to then stay that proceeding. See, e.g., Blair v. City of

    Cleveland, 148 F. Supp. 2d 919, 923–24 (N.D. Ohio 2000) (denying a stay where the “court has

    allocated sufficient time in its docket for the trial of this matter at this time and cannot predict

    that when the case comes back from the court of appeals a similar block of time will be

    immediately available” and “parties have assembled their witnesses and prepared their cases for

    trial”); Henricks v. Pickaway Corr. Inst., No. 2:08-CV-580, 2016 WL 4706030, at *2 (S.D. Ohio

    Sept. 8, 2016) (denying a stay where the “parties have prepared for trial and so has the Court”).


                                                       6
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 201 Filed: 02/05/19 Page: 7 of 11 PAGEID #: 11324



            Moreover, the evidence that the parties intend to introduce at trial (laid out in their

    proposed pre-trial order and its attachments, ECF No. 157) is more than likely to remain relevant

    to resolving Plaintiffs’ claims, regardless of any further guidance the Supreme Court provides in

    other partisan gerrymandering cases. See Rucho, 2017 WL 3981300, at *6 (allowing Rucho to

    proceed despite the pendency of Gill v. Whitford at the Supreme Court because it was “unlikely

    . . . to amount to an ‘unnecessar[y]’ expense of time and resources, as the evidence and

    arguments presented by the parties will be necessary to resolve this case, regardless of the

    disposition of Whitford” (alteration in original)).

            Also of note is that Plaintiffs’ claim regarding their right to vote is analytically distinct

    from the claims that have been put forward in Rucho and Benisek. Neither case has put forward

    a right to vote claim, and its legal test and constitutional underpinnings are distinct from the

    Equal Protection and First Amendment claims presented by plaintiffs in those cases. It is

    unlikely that the Supreme Court decision will give dispositive guidance resolving this claim. Id.

    at *6 (holding that where substantive gerrymandering claims differ “[i]t makes little sense ‘to

    delay consideration of this case for possibly a year or more, waiting for a decision that may not

    ultimately affect it.’” (citations omitted)).

            To the extent that Defendants’ motion is based on assumptions about the outcome in

    Rucho and Benisek, it is entirely speculative and insufficient grounds to stay the trial. As an

    initial matter, there is no basis to assume that the Supreme Court will broadly rule that all

    partisan gerrymandering cases are non-justiciable. On the contrary, under existing Supreme

    Court precedent, partisan gerrymandering cases are justiciable. See Vieth v. Jubelirer, 541 U.S.

    267, 292, 310 (2004) (Kennedy, J., concurring in the judgment) (stating that Bandemer’s holding

    that partisan gerrymandering claims are justiciable is “controlling precedent on the question of




                                                       7
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 201 Filed: 02/05/19 Page: 8 of 11 PAGEID #: 11325



    justiciability.”); id at 317 (Stevens, J., dissenting) (“[F]ive Members of the Court . . . share the

    view that, even if these appellants are not entitled to prevail, it would be contrary to precedent

    and profoundly unwise to foreclose all judicial review of similar claims that might be advanced

    in the future.”); see also League of Women Voters of Mich. v. Johnson, No. 2:17-cv-14148, 2018

    WL 6257476, at *14 (E.D. Mich. Nov. 30, 2018); Common Cause v. Rucho, 318 F. Supp. 3d

    777, 838 (M.D.N.C. 2018). The Supreme Court itself could have closed the door on such claims

    in Gill v. Whitford and it did not do so. 138 S. Ct. 1916, 1929 (2018). For example, the Supreme

    Court could have dismissed the case for lack of standing, but did not do so, but rather remanded

    the case to the district court. Id. at 1934. Coupled with the Court’s recent pronouncement that

    “[p]artisan gerrymanders . . . are incompatible with democratic principles,” Ariz. State

    Legislature v. Ariz Indep. Redistricting Comm’n, 135 S. Ct. 2652, 2658 (2015) (internal

    alterations and citation omitted), it is highly unlikely that a trial in this case would be for naught.

           Defendants’ insistence that the Supreme Court is about to declare all partisan

    gerrymandering cases non-justiciable because the Court has delayed consideration of

    jurisdiction, Defs.’ Br. at 6, is wholly unfounded. In fact, there are many cases where the

    Supreme Court postponed consideration of the jurisdictional question, but went on to rule in

    favor of plaintiffs on the merits of the case. See, e.g., Wittman v. Personhuballah, 136 S. Ct.

    1732, 1736-37 (2016); Brown v. Plata, 563 U.S. 493, 510–16 (2011); Davis v. Fed. Election

    Comm’n, 554 U.S. 724, 732–34 (2008); Fed. Election Comm’n v. Wis. Right to Life, Inc., 551

    U.S. 449, 461–64 (2007).

           Additionally, to the extent this Court applies the same or similar tests to those used by the

    three judge panels in Rucho and Benisek, this would further demonstrate that these tests are

    judicially manageable (as multiple panels of the judiciary were able to understand and apply




                                                       8
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 201 Filed: 02/05/19 Page: 9 of 11 PAGEID #: 11326



    them). This would assist the Supreme Court as it considers Rucho and Benisek by demonstrating

    whether the standards are manageable.2 At least one court has found that courts “share[]” the

    “responsibility” with the parties for the development of the law with respect to partisan

    gerrymandering. Baldus v. Members of Wis. Gov’t Accountability Bd., 849 F. Supp. 2d 840, 853

    (E.D. Wis. 2012). It is further clear that in practice courts do share that responsibility for

    articulating the law when they are able to apply legal standards to the facts before them.

    Proceeding with this case provides further information for the Supreme Court about the

    capability of the federal courts in this context.

            Furthermore, in instances where a pending case may be dispositive, “this is not the only

    factor the court considers.” Hickman, 2010 WL 11565405, at * 4. Even in the face of a pending

    potentially dispositive case, the party seeking a stay must still carry its burden under the

    controlling case law, that is “a ‘clear case of hardship or inequity’ within the meaning of

    Landis.” Peters v. Credit Prot. Ass’n LP, No. 2:13-CV-0767, 2015 WL 5216709, at *10 (S.D.

    Ohio Sep. 8, 2015).

                                                CONCLUSION

            For all of the reasons discussed above, the Court should deny Defendants’ motion to stay

    the trial.


    February 5, 2019                                     Respectfully submitted,

                                                         /s/ Freda J. Levenson, trial attorney
    T. Alora Thomas-Lundborg                             Freda J. Levenson (0045916)
    Dale E. Ho                                           American Civil Liberties Union of Ohio Fdtn.
    Theresa J. Lee                                       4506 Chester Avenue
    Emily Rong Zhang                                     Cleveland, OH 44103
    2
     The current state of the law stands in stark contrast to the state of the law between Davis v. Bandemer
    and Vieth v. Jubelirer, where judicial intervention was refused. Vieth v. Jubelirer, 541 U.S. 267, 279
    (2004).



                                                        9
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 201 Filed: 02/05/19 Page: 10 of 11 PAGEID #: 11327



     American Civil Liberties Union Foundation   Tel.: (216) 472-2220
     125 Broad Street, 18th Floor                Facsimile: (216) 472-2210
     New York, NY 10004                          flevenson@acluohio.org
     Tel.: (212) 549-2500
     athomas@aclu.org
     dho@aclu.org
     tlee@aclu.org
     erzhang@aclu.org

     Robert Fram                                 Michael Baker
     Nitin Subhedar                              Perrin Cooke
     Jeremy Goldstein                            Peter Rechter
     Covington & Burling LLP                     Robert Day
     One Front Street                            Kaitlyn Demers
     San Francisco, CA 94111                     Covington & Burling LLP
     Tel.: (415) 591-6000                        850 Tenth Street, NW
     rfram@cov.com                               Washington, DC 20001
     nsubhedar@cov.com                           Tel.: (202) 662-6000
     jgoldstein@cov.com                          mbaker@cov.com
                                                 pcooke@cov.com
     Kyunghoon John Woo**                        prechter@cov.com
     Covington & Burling LLP                     rday@cov.com
     1999 Avenue of the Stars                    kdemers@cov.com
     Los Angeles, CA 90067
     Tel.: (424) 332-4800
     jwoo@cov.com

                                                  Attorneys for Plaintiffs




                                                 10
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 201 Filed: 02/05/19 Page: 11 of 11 PAGEID #: 11328



                                        CERTIFICATE OF SERVICE
             I hereby certify that the foregoing document was served upon all counsel of record in this
     case via ECF.
                                                          /s/ Freda J. Levenson
                                                          Attorney for Plaintiffs




                                                    11
